November 12, 1952

Hon. George M. Kelton    Opinion No. V-1537
County Attorney
Ector County            Re: Authority of the county
Odessa, Texas               clerk to refuse to return
                            instruments filed for re-
                            cording but not yet actual-
Dear Sir:                   ly recorded.
          Your request for an opinion of this office
reads in part as follows:
         'pour office is requested to render an
    opiriionas to ,whether or not the County
    Clerk of Ector County should or should not
    return instruments without recording same
    which have been filed or deposited with her
    for recording and which have been endorsed
    as filed but which are requested to be re-
    turned by the depositor pr;iorto the time
    said instruments have actually been recorded
    by the County Clerk. Our County Clerk is
    concerned with this matter inasmuch as it
    complicates her book-work when instruments
    are returned without recording after same
    have been filed."
          Articles 6591, 6594, 6595, and 6596, V.C.S.,
are pertinent to your inquiry and provide as follows:
         "County clerks shall be the recorders
    for their respective counties; they shall
    provide and keep in their offices well
    bound books in which they shall record all
    instruments of writing authorized or required
    to be recorded in the county clerk's office
    In the.manner hereinafter provided."
         "When any instrument of writing author-
    ized by law to be recorded shall be deposited
    in the county clerk's office for record, if
    the same is acknowledged or proved in the
    manner prescribed by law for record, the clerk
                                                        .. ,


Hon. George M. Kelton, page 2 (V-1537)


    shall enter in a book to be provided for
    that purpose, in alphabetical order, the
    names of the parties and date and nature
    thereof, and the time of delivery for
    record; and shall give to the person de-
    positing the same, if required, a receipt
    specifying the particulars thereof."
         "Each recorder shall, without delay
    record every instrument of writing authoc-
    ized to be recorded by him, which is de-
    posited with him for record, with the ac-
    knowledgements. vroofs. affidavits and
    certificates thereto actached, in the
    order deposited for record by entering
    them word for word and letter for letter,
    and noting at the foot of the record the
    hour and the day of the month and year when
    the instrument so recorded was deposited in
    his office for record." (Emphasis added
    throughout.)
          "Every such instrument shall be con-
     sidered as recorded from time it was de-
     posited for record; and the clerk shall
     certify under his hand and seal of office
     to every such instrument of writing so rec-
     orded,:the hour, day, month and year when
     he recorded it. and the book and page
                                        -  or
     pages in which-it is recorded; and when
     recorded deliver the same to the party en-
     titled thereto.,
          The above statutes require the county clerk
to record without delay every instrument of writing
authorized to be recorded by him which is deposited
with him for record. Article 6596 provides that the
instrument shall be considered as recorded from the
time it is deposited for recording, and when recorded
it shall be delivered to the party entitled thereto.
Therefore, we agree with you that the county clerk is
not authorized to return an instrument in such a case
until it has been recorded.
Hon. George M. Kelton, Page 3 (V-1537)


                        SUMMARY
          The county clerk is nbt authorized
     to return instruments, filed with him
     recording, until they have been recorded
     in the county clerk's office.
                                  Yours very truly,
APPROVED:                           PRICE DANIEL
                                  Attorney General
J. C. Davis, Jr.
County Affairs Division
E. Jacobson                       BY          @d&a-
Executive Assistant                    & uce Allen
                                        Assistant
Charles D. Mathews
First Assistant
BA:am